         Case 1:20-cv-05504-AT Document 83 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Emily Gallagher, Suraj Patel, Katherine Stabile, Jillian
 Santella, Aaron Seabright, James C. McNamee, Kristin
 Sage Rockerman, Maria Barva, Miriam Lazewatsky,
 Myles Peterson, Samantha Pinsky, Christian O’Toole,
 Tess Harkin, Caitlin Phung, Antonio Pontex-Nunez,
 individually, and on behalf of all others similarly
 situated,

                               Plaintiffs,                   Case No. 1:20-CV-05504 (AT)

                - against -

 New York State Board of Elections; Peter S. Kosinski,
 Andrew Spano, and Douglas Kellner, individually and
 in their official capacities as Commissioners of the       NOTICE OF APPEARANCE OF
 New York State Board of Elections; Todd D. Valentine,           RODERICK ARZ
 Robert A. Brehm, individually and in their official
 capacities as Co-Executive Directors of the New York
 State Board of Elections; and Andrew Cuomo as
 Governor of the State of New York,

                                  Defendants.

  Maria D. Kaufer and Ethan Felder,

                               Plaintiff-Intervenors,

                - against -

 New York State Board of Elections; Peter S. Kosinski,
 Andrew Spano, and Douglas Kellner, individually and
 in their official capacities as Commissioners of the
 New York State Board of Elections; Todd D. Valentine,
 Robert A. Brehm, individually and in their official
 capacities as Co-Executive Directors of the New York
 State Board of Elections; and Andrew Cuomo as
 Governor of the State of New York, New York City
 Board of Elections, Patricia Anne Taylor, individually
 and as President of the New York City Board of
 Elections, and Michael J. Ryan, individually and as the
 Executive Director of the New York City Board of
 Elections,
                                    Defendants.
           Case 1:20-cv-05504-AT Document 83 Filed 07/29/20 Page 2 of 2




       RODERICK L. ARZ, an Assistant Attorney General in the Office of the Attorney

General of the State of New York, hereby enters his appearance as counsel for Defendants New

York State Board of Elections (“State Board”); State Board Commissioners Peter S. Kosinski,

Andrew Spano, and Douglas Kellner; State Board Co-Executive Directors Todd D. Valentine and

Robert A. Brehm (“State Board Defendants”); and Governor Andrew Cuomo (collectively, “State

Defendants”), and certifies that he is admitted to practice in this Court.

Dated: New York, New York
       July 29, 2020


                                                              s/
                                                      Roderick L. Arz
                                                      Assistant Attorney General
                                                      Office of the Attorney General
                                                       of the State of New York
                                                      28 Liberty Street
                                                      New York, New York 10005
                                                      Tel. (212) 416-8633
                                                      Roderick.Arz@ag.ny.gov
